DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1, drawn to claims 1-13 and 17-20, in the reply filed on 10/9/2021 is acknowledged.  The traversal is on the ground(s) that the examination can be made without a serious search. This is not found persuasive because, for a quality search, the distinct species requires employing different search strategies or search queries. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rail gib assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a hub spring” in line 19, it is unclear if this is the same limitation as that already claimed in line 18. Claims 8 and 17 have a similar issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6-10, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornish (US Pat No 2,601,503). Cornish discloses an elevator guide (fig. 1) configured to ride along an elevator rail (9) having a base member and a rail member (fig. 1), the rail member of the elevator rail having a front face, a first side and a second side (fig. 1), the rail member of the elevator rail further extending substantially perpendicular to the base member of the elevator rail (fig. 1), the elevator guide comprising: 
Re claim 1, an elevator guide support bracket (12) configured to be attached to a component (elevator car frame) that rides on one or more elevator rails, said elevator guide support bracket having an internal cavity (cavity of 14); (b) a hub (16,17) having a first section (section adjacent to 10) and a second section (section further away from 10), said first section of said hub being configured to be positioned closer to the elevator rail than said second section of said hub (fig. 1), said first section of said hub being connected to a guide assembly (10) that rides along a corresponding portion of the rail member, said guide assembly including one of the following: (i) a plurality of elevator guide arms including an elevator face guide arm and a pair of opposing elevator guide side arms; said elevator guide face arm and said pair of opposing elevator guide side arms each include at least one guide member for engaging and riding along a corresponding portion of the rail member of the elevator rail, and (ii) a rail gib assembly (interface between 16 and 10), said second section of said hub being configured to move in said internal cavity of said elevator guide support bracket (both 16 and 17 are described to slide along the cavity), said second section of said hub having an internal spring bore (opening for receiving 30) for receiving a hub spring (30); (c) a hub spring (30) configured to be disposed in said internal spring bore of said hub (fig. 
Re claim 2, wherein: (a) said hub spring includes a first end (end closer to 10), a second end (end further away from 10) and a center section (section between the two ends) extending between said first end and said second end, said first end of said hub spring is positioned closer to the elevator rail than said second end of said hub spring (fig. 1); and, (b) said spring force adjustment member having an innermost end (end closer to 10) and an outermost end (end further away from 10), said innermost end of said spring force adjustment member is disposed in said internal spring bore of said hub (fig. 1), said innermost end of said spring force adjustment member when installed in an operating position engages said second end of said hub spring (fig. 1).
Re claim 3, wherein: (a) said spring force adjustment member (25,29) includes a head (25) forming said innermost end of said spring force adjustment member and a shaft (29) forming said outermost end of said spring force adjustment member, at least a portion of said head has a diameter greater than a diameter of said shaft (fig. 1).
Re claim 4, wherein: (a) said internal spring bore of said hub includes a first section (section of the bore of 16 that receives the spring), a second section (section of the bore of 17 having constant diameter) and a third section (section of 17 having the tapered end), said second section of said internal spring bore is disposed between said first section of said internal 
Re claim 6, wherein: (a) said hub includes a spring receiving opening (opening at the end of 17) in communication with said internal spring bore of said hub, said spring receiving opening and said hub spring being configured such that said hub spring is inserted into said internal spring bore of said hub by threading said hub spring through said spring receiving opening of said hub (the spiral structure of the spring allows the spring to be threaded along the spring receiving opening).
Re claim 7, wherein: (a) said spring receiving opening of said hub has a flat peripheral segment (flat outer face of 17) connected to an arcuate peripheral segment (arcuate segment of the curved hole).
Re claim 8, (a) an elevator guide support bracket (12) configured to be attached to a component (elevator car frame) that rides on one or more elevator rails, said elevator guide support bracket having an internal cavity (cavity of 14); (b) a hub (16,17) having a first section (section adjacent to 10) and a second section (section further away from 10), said first section of said hub being configured to be positioned closer to the elevator rail than said second section of said hub (fig. 1), said first section of said hub being connected to a guide assembly (10) that rides along a corresponding portion of the rail member, said guide assembly including one of the following: (i) a plurality of elevator guide arms including an elevator face guide arm and a pair of opposing elevator guide side arms; said elevator guide face arm and said pair of opposing elevator guide side arms each include at least one guide member for engaging and riding along a corresponding portion of the rail member of the 
Re claim 9, wherein: (a) said adjustable stop is adjustable independent of said spring force adjustment member and said spring force adjustment member is adjustable independent of said adjustable stop (fig. 1 shows both are adjustable independently).
Re claim 10, wherein: (a) a longitudinal axis extending through a center of said internal spring bore of said hub extends through a center of said spring force adjustment member (fig. 1).
Re claim 17, an elevator guide support bracket (12) configured to be attached to a component (elevator car frame) that rides on one or more elevator rails, said elevator guide support bracket having an internal cavity (cavity of 14); (b) a hub (16) having a first section (section adjacent to 10) and a second section (section further away from 10), said first section of said hub being configured to be positioned closer to the elevator rail than said second section of said hub (fig. 1), said first section of said hub being connected to a guide 
Re claim 18, wherein: (a) said at least one adjustment member includes an adjustable stop (26) for restricting relative movement between said hub and said elevator guide support bracket.
Re claim 19, wherein: (a) said at least one adjustment member includes a spring force adjustment member (25) configured to engage an outer end of said hub spring when said 
Re claim 20, wherein: (a) said at least one adjustment member includes an adjustable stop (26) for restricting relative movement between said hub and said elevator guide support bracket and a spring force adjustment member (25) configured to engage said hub spring when said hub spring is disposed in said internal spring bore of said hub to vary a spring force of said hub spring (by inspection, rotating 25 would compress/depress the spring to vary the spring force), said adjustable stop is adjustable independent of adjustment of said spring force adjustment member and said spring force adjustment member is adjustable independent of said adjustable stop (fig. 1 shows both are adjustable independently).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornish (US Pat No 2,601,503) in view of Taylor (US Pub No 3,000,225). Cornish discloses an elevator guide (fig. 1) configured to ride along an elevator rail (9) having a base member and a rail member (fig. 1), the rail member of the elevator rail having a front face, a first side and a second side (fig. 1), the rail member of  
Re claim 12, an elevator guide support bracket (12) configured to be attached to a component (elevator car frame) that rides on one or more elevator rails, said elevator guide support bracket having an internal cavity (cavity of 14); (b) a hub (16) having a first section (section adjacent to 10) and a second section (section further away from 10), said first section of said hub being configured to be positioned closer to the elevator rail than said second section of said hub (fig. 1), said first section of said hub being connected to a guide assembly (10) that rides along a corresponding portion of the rail member, said guide assembly including one of the following: (i) a plurality of elevator guide arms including an elevator face guide arm and a pair of opposing elevator guide side arms; said elevator guide face arm and said pair of opposing elevator guide side arms each include at least one guide member for engaging and riding along a corresponding portion of the rail member of the elevator rail, and (ii) a rail gib assembly (interface between 16 and 10), said second section of said hub being configured to move in said internal cavity of said elevator guide support bracket (16 is described to move along the cavity) between an innermost position and an outermost position (the positions are limited by 26 and 30) wherein when said hub is in the innermost position said hub extends into said internal cavity of said elevator guide support bracket a distance greater than when said hub is in said outermost position (by adjusting 26 the hub could move along the cavity, fig. 1 shows the hub extending more into the cavity than it extend outside), said second section of said hub having an internal spring bore (opening for receiving 30) for receiving a hub spring (30).
Cornish does not disclose:
Re claim 12, a lubricant port; said second section of said hub further having at least one lubricant groove formed in an exterior surface of said second section of said hub, said at least one lubricant groove is in fluid communication with said lubricant port to receive a lubricant from said lubricant port.
Re claim 13, wherein: (a) said at least one lubricant groove is an annular lubricant groove, said lubricant port is vertically aligned with a first portion of said annular lubricant groove when said hub is in said innermost position and said lubricant port is vertically aligned with a second portion of said annular lubricant groove when said hub is in said outermost position.
However, Taylor teaches a shaft lubrication assembly (fig. 1) wherein:
Re claim 12, a lubricant port (21); said second section of said hub (13) further having at least one lubricant groove (groove formed on the outer surface of 13 adjacent to 20) formed in an exterior surface of said second section of said hub, said at least one lubricant groove is in fluid communication with said lubricant port (21) to receive a lubricant from said lubricant port.
Re claim 13, wherein: (a) said at least one lubricant groove is an annular lubricant groove (the groove is shown to be annular around 13), said lubricant port is vertically aligned with a first portion (right portion) of said annular lubricant groove when said hub is in said innermost position and said lubricant port is vertically aligned with a second portion (left portion) of said annular lubricant groove when said hub is in said outermost position.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the lubricant groove and port, as taught by Taylor, to effectively lubricate the hub without the need for disassembling the device. 

Allowable Subject Matter
Claims 5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654